Shearing, J.,
dissenting:
I would affirm the judgment of the district court. I do not agree with the majority’s interpretation of NRS 372.055.
It appears to me that Reynolds Electrical & Engineering Co. is a retailer within the definition of retailer set forth in NRS 372.055 in that it was “engaged in the business of making retail sales at auction of tangible personal property owned by the person or others.” The majority seems to believe that “others” is somehow limited by the definition of “person” in NRS 372.040. The rule of construction referred to by the majority as the doctrine of last antecedent does not apply here. The doctrine of last antecedent clause applies to qualifying phrases which follow the series to be interpreted. There is no qualifying phrase following “others.” There is nothing else in the statute which limits the definition of “others” and there is no question that REECo was making retail sales of the property of others. REECo is therefore subject to the tax.